Title: To Thomas Jefferson from Robert Smith, 16 August 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Navy Dep. Aug. 16. 1802
          
          Your favor of the 9h. I had the pleasure of receiving yesterday. The disposition manifested by the Emperor of Morocco is evidently hostile and evinces a determination to go to War with us unless we abanden the expedition against Tripoli. And the unhappy affair of Capt McNeill with the squadron of Tunis cannot but have involved us with that power. This state of things demanding immediate attention and prompt proceedings, we regretted your absence and lamented that we had to begin to act without the guidance and sanction of your advice.
          On Friday last we in consultation conceived it adviseable to avail ourselves of an opportunity of a Vessel going the Sunday following (yesterday) to the Mediterranean from Baltimore to send to Commodore Morris a letter recommending to him to pursue such a Course of Conduct as would most effectually tend to produce a State of peace, and authorising him at the same time to retain the Boston in Case of war with either Morocco or Tunis. In this letter I have informed him that $30,000 would be sent to him for the Dey of Algiers and 100 Gun-Carriages for the Emperor of Morocco and also perhaps some money to be employed with these and the other Barbary powers for the purposes of peace. In this letter I also informed him that the frigate New-York would in the Course of two Weeks be dispatched to his aid, and would convey to him the Gun Carriages and the money. We are, Sir, still of the opinion that the Gun Carriages ought to be sent to be deposited at Gibralter and to be used as circumstances may render expedient and that your letter also ought to be committed to the discretion of Commodore Morris to be used if necessary. We are also still of the opinion that the New-York ought to be sent instead of the General Greene, because the Genl Greene is not at all calculated for a fighting frigate. From her peculiar Construction a large portion of her guns could not be used in action. Her appearance instead of being formidable to the Enemy, would rather serve to give them Confidence. She is besides so bad a Sailer that she Could not afford the necessary protection. And the difference of the expence between the one & the other is below consideration. I have therefore transferred the Officers and Men from the Genl Greene to the New-York and have put her under the Command of Capt James Barron who is here. She will be ready to go hence in ten days from this time.
          The orders to be given to the Officers in the Mediterranean, in my apprehension, ought to authorise them to defend the American Commerce not only against the Corsairs of Tripoli but also against those of Morocco, Tunis or any other Barbary power that may have declared war against us and in such case to proceed against every such Corsair in the same manner as they have been authorised with respect to Tripoli.
          Ought not additional instructions to be sent to Mr Cathcart to enable him to negotiate a peace with Tunis and to some person or persons to adjust our difference with Morocco. Mr Cathcart from certain prejudices may and I am informed, is odious to some of the Deys. He may be dead or unable from various Causes to attend to this business. From these and other Considerations, I am inclined to think it would be well to associate with him Commodore Morris, and that the authority ought to be joint and several. It would be a subject of much regret, if a final adjustment of our differences with the Barbary powers could not be effected because we had not a person near them duly authorised.
          I expect, Sir, that we shall equip and send to Sea the New-York with a promptness that will astonish and Confound the enemies of the Eastern Branch. This I am very anxious to do.
          Be pleased to accept the assurances of high regard and esteem with which I am Sir, Your Obedt Sert
          
            Rt Smith
          
          
            Would it not be adviseable to forward your Communications to us by Express?
            RS.
          
        